EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney L. Jeffrey Kelly on 10/26/2020.
In claims: Please replace current amendment with below amendment:

















1-20.	(Canceled)

a plurality of synchronized user devices device configured to receive and process type-ahead operations, the type-ahead operations including a data-set of contemporaneous cues or suggestions comprising word search terms for a user of a device of the plurality of synchronized user devices, the contemporaneous cues or suggestions of the data set used to provide a fillable field in an application running on the device of the plurality of synchronized user devices, wherein
each device of of the plurality of synchronized user devices when there is a realm change of a pushing device of the plurality of synchronized user devices, the pushed updates configured for immediate consumption by receiving devices of the plurality of synchronized user devices or for pending consumption by nonreceiving , and 
a processor configured to update a registry of one device of the plurality of synchronized user devices to reflect the type-ahead operations received from another device of the plurality of synchronized user devices.
22.	(Previously Presented) The system of claim 21 wherein the type-ahead operations include a type-ahead data-set having a plurality of word search terms.
wherein the application comprises an email client, a web browser, a soft-phone, a text messenger, a calendar, a voice translator, or a code translator.
24.	(Currently Amended) The system of claim 21 wherein the type-ahead operations involve 
25.	(Currently Amended) A method for providing type-ahead cues, the method comprising:
at a processor of a first device, receive type-ahead operations from a second device, the second device being operable by a first user, the type-ahead operations including a data-set of contemporaneous cues or suggestions that comprising word search terms, for the first user of the second device and the data-set being provided to the second device to complete a first fillable field fillable by the first user of the second device, the first fillable field in a first fillable field application running on the second device;
at the processor of the first device, update a registry of the first device to reflect the received type-ahead operations from the second device;
at the processor of the second device, synchronizing type-ahead operations between the second device and a third device; wherein

the synchronized type-ahead operations are for use by a second fillable field application at the third device during processing type-ahead operations of the second fillable field application at the third device, and
the synchronized type-ahead operations are used by the third device to provide contemporaneous cues or suggestions to the second user when filling the second fillable field of the second fillable field application of the third device.
26.	(Currently Amended) The method of claim 25 wherein the first fillable field application running on the second device comprises or a code translator.
27.	(Previously Presented) The method of claim 25 further comprising:
at the processor of the first device, receive one or more settings for use in type-ahead operations when offering a cue or suggestion for a user entering data into an application on the second device;
wherein the one or more settings for use to complete a field in an application on the second device comprises: a temperature, or time, or user preference, or cookie, or recency state of a user different than the first user.

at the processor of the first device, remove type-ahead operations, previously sent to the second device for use by a fillable field application on the second device, from the second device when the first user’s session in the application on the second device ends.
29.	(Previously Presented) The method of claim 25 further comprising:
updating a registry to reflect updated information of one of the first user or the second device when personal information of the first user changes.

receive type-ahead operations from a first user device of a first user, the type-ahead operations including a data-set of cues or suggestions comprising word search terms, the data-set is used to contemporaneously complete a field fillable by a user, the 
update a registry of the first user device to reflect the received type-ahead operations from the first user device, wherein the first user device is configured to push type-ahead operations when the registry is updated; and
synchronize type-ahead operations from the first user device to a second user device when the second user device is at a target location or is part of a target business networking group or is part of a target social networking group.
31.	(Currently Amended) The method of claim 30 wherein the application running on the first user device with fields fillable by a user comprises or a code translator.

33.	(Previously Presented) The method of claim 30 wherein the program instructions readable by a processor further cause the network system to: update the registry to reflect updated information of one or more users when personal information of the one or more user's changes.









Allowable Subject Matter
Claims 21-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a plurality of synchronized user devices, each synchronized user device of the plurality of synchronized user devices configured to receive and process type-ahead operations, the type-ahead operations including a data-set of contemporaneous cues or suggestions comprising word search terms for a user of the device of the plurality of synchronized user devices, the cues or suggestions of the data set used to provide prompts to the user when filling out a fillable field in an application running on a device of the plurality of synchronized user devices, wherein each device of the devices of the plurality of synchronized user devices is configured of push updates of the data-set of contemporaneous cue or suggestions to all other devices in the plurality of synchronized user devices when there is a realm change of a pushing device of the plurality of synchronized user devices, the pushed updates configured for immediate consumption by receiving devices of the plurality of synchronized user devices or for pending consumption by nonreceiving devices of the plurality of synchronized user devices, and a processor configured to update a registry of one device of the plurality of synchronized user devices to reflect the type-ahead operations received from another device of the plurality of synchronized user devices (in claim 21);
at a processor of a first device, receive type-ahead operations from a second device, the second device being operable by a first user, the type-ahead operations including a data-set of contemporaneous cues or suggestions comprising word 
receive type-ahead operations from a first user device of a first user, the type-ahead operations including a data-set of cues or suggestions comprising word search terms, the data-set is used to contemporaneously complete a field fillable by a user, the field in an application running on a user device and the type-ahead operations further including one or more settings for use in type-ahead operations when offering a cue or suggestion for a user entering data into an application on the user’s device; update a registry of the first user device to reflect the received type-ahead operations from the first user device, wherein the first user device is configured to push the type-ahead operations when the registry is updated; and 




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169